DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Response to Amendment
- The amendment filed on February 22, 2022 has been entered.
- Claims 1 and 3-24 are pending.
- Claims 21-24 has been added.
- Claims 1 and 3-24 are rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-16 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-16 and 17-18 of U.S. Patent No. 10278058. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application and patent discloses wireless communication devices that exchange various kinds of information by using wireless communications.
	However, the instant application independent claims 1, 14, 17-20, 21-22 and 23-24 fails to disclose “transmit content data to the first device based on the first application; designate a second application based on a transmission of a first signal, wherein the first signal includes information for the designation of the second application, and wherein the first signal is transmitted such that the established wireless connection is maintained; display an image based on the content data; execute the second application; and transmit image data, associated with the displayed image, to the first device based on the execution of the second application, wherein the second application is executed while the first application is performed, wherein the first device displays the image based on the image data while the image is displayed at the wireless communication device, wherein the second application corresponds to Wi-Fi certified Miracast and is executed via a direct wireless connection with the first device, and wherein the information is compliant with Wi-Fi Display specification and includes device role information, port information for a protocol associated with the second application and content protection compatibility information” while the patent independent claims 1, 14, 17 and 18.
	It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claims 5-13 and 15-16 the claims of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over corresponding claims 5-13 and 15-16  of patent no. 10278058, respectfully. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5-13 and 15-16 of patent 10278058 discloses similar scope of invention.
Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10278058 in view of Kuehnel et al. (Pub. No. US 2007/0141988 A1; hereinafter Kuehnel).
Regarding claim 3, Patent 10278058 fails to disclose the frame is transmitted as part of an association response frame in response to an association request received from the first wireless communication device.
Kuehnel discloses the frame is transmitted as part of an association response frame in response to an association request received from the first wireless communication device. (Col. 6 Lines 51-57, Once the second device receives the association request, it may respond with an association response message that indicates agreement on the connection parameters and acceptance of the connection; The connection may be considered as established once the first device receives the association response message)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Patent 10278058 include response message is associated with a request message. The motivation to combine is to efficiently determine whether user can discovery the service they need (See ¶0005).
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10278058 in view of Bradley et al. (Pub. No. US 2011/0211219 A1).
Regarding claim 4, Patent 10278058 fails to disclose the frame is a vendor specific action frame specified in an IEEE (Institute of Electrical and Electronics Engineers) 802.11 specification. 
	Bradley discloses frame is a vendor specific action frame specified in an IEEE (Institute of Electrical and Electronics Engineers) 802.11 specification (See ¶0080, IEEE 802.11 standard also provides a vendor specific TLV; See ¶0143, action frame can include information elements which has the application-specific identifiers and vendor information)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Patent 10278058 include the transmit a IEEE frame which indicates the vendor. The motivation to combine is to efficiently reduce the number 
of required actions for all parties involved in such access requests, and may further reduce the number of parties required (See ¶0037).
Claims 1 and 3-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10285127. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application and patent discloses wireless communication devices that exchange various kinds of information by using wireless communications. 
However, the patent discloses “wherein the application corresponds to Wi-Fi certified Miracast, and wherein the information is compliant with Wi-Fi Display specification and includes device role information, port information and content protection compatibility information” which the instant application fails to disclose.
It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claims 1 and 3-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9538567. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application and patent discloses wireless communication devices that exchange various kinds of information by using wireless communications. 
However, the patent discloses “receive an action frame containing information about a role of the wireless communication device configured to perform the inter-device wireless communication, the action frame being specified in IEEE (Institute of Electrical and Electronic Engineers) 802.11 specification, wherein the action frame contains information about a fourth layer.” which the instant application fails to disclose.
It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claims 1 and 3-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9544931. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application and patent discloses wireless communication devices that exchange various kinds of information by using wireless communications. 
However, the patent discloses “connected device discovery process before a wireless connection is established, and establish the wireless connection by transmitting/receiving data including an information element for designating a specific application  in response to the discovery of the connected device  associated with the specific application.” which the instant application fails to disclose.
It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3 and 17-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kuehnel et al. (Pub. No. US 2007/0141988 A1; hereinafter Kuehnel).
Regarding claims 1 and 17, Kuehnel discloses a wireless communication device, comprising: circuitry (See ¶0080, instructions may be embodied as any type of computer code (e.g., software or microcode) that can be employed to program a processor) configured to:  transmit, to a first wireless communication device, a frame indicating that a first application is associated with the first wireless communication device; (See ¶0033, The association request may contain information about the parameters of the connection that is to be established. Once the second device receives the association request, it may respond with an association response message that indicates agreement on the connection parameters and acceptance of the connection; See ¶0038 the response message sent by printer 104 may include information about the printing services provided by printer 104) establish a direct wireless connection with the first wireless communication device; (See ¶0003, A variety of services may be provided by communicating wirelessly between devices. As one example, a laptop computer may communicate wirelessly with a printer to print documents; See ¶0033, Once the second device receives the association request, it may respond with an association response message that indicates agreement on the connection parameters and acceptance of the connection. The connection may be considered as established once the first device receives the association response message; See ¶0006, the user's computer may establish a connection with the network and/or a particular device (such as a printer) to obtain the desired services) and automatically execute, in the wireless communication device, the first application associated with the first wireless communication device. (See ¶0033, Once a connection has been established between a wireless-enabled device and a device that provides a service, the devices may communicate further with respect to providing the requested service. For example, wireless-enabled device 102 may communicate wirelessly with printer 104 to print documents; interpreted the printer receives a command to print documents once the connection is established)
Regarding claim 3, Kuehnel discloses the frame is transmitted as part of an association response frame in response to an association request received from the first wireless communication device. (Col. 6 Lines 51-57, Once the second device receives the association request, it may respond with an association response message that indicates agreement on the connection parameters and acceptance of the connection; The connection may be considered as established once the first device receives the association response message)
Regarding claim 18, Kuehnel discloses a non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a processor of a wireless communication device, cause the processor to execute a method comprising: (See ¶0079, computer-readable messages embodied on one or more computer-readable media may define instructions, for example, as part of one or more programs that, as a result of being executed by a computer, instruct the computer to perform) transmit, to a first wireless communication device, a frame indicating that a first application is associated with the first wireless communication device; (See ¶0033, The association request may contain information about the parameters of the connection that is to be established. Once the second device receives the association request, it may respond with an association response message that indicates agreement on the connection parameters and acceptance of the connection; See ¶0038 the response message sent by printer 104 may include information about the printing services provided by printer 104) establish a direct wireless connection with the first wireless communication device; (See ¶0033, Once the second device receives the association request, it may respond with an association response message that indicates agreement on the connection parameters and acceptance of the connection. The connection may be considered as established once the first device receives the association response message; See ¶0006, the user's computer may establish a connection with the network and/or a particular device (such as a printer) to obtain the desired services) and automatically execute, in the wireless communication device, the first application associated with the first wireless communication device. (See ¶0033, Once a connection has been established between a wireless-enabled device and a device that provides a service, the devices may communicate further with respect to providing the requested service. For example, wireless-enabled device 102 may communicate wirelessly with printer 104 to print documents; interpreted the printer receives a command to print documents once the connection is established)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuehnel in view of Bradley et al. (Pub. No. US 2011/0211219 A1)
Regarding claim 4, Kuehnel fails to disclose the frame is a vendor specific action frame specified in an IEEE (Institute of Electrical and Electronics Engineers) 802.11 specification. 
	Bradley discloses frame is a vendor specific action frame specified in an IEEE (Institute of Electrical and Electronics Engineers) 802.11 specification (See ¶0080, IEEE 802.11 standard also provides a vendor specific TLV; See ¶0143, action frame can include information elements which has the application-specific identifiers and vendor information)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Kuehnel include the transmit a IEEE frame which indicates the vendor. The motivation to combine is to efficiently reduce the number 
of required actions for all parties involved in such access requests, and may further reduce the number of parties required (See ¶0037).
Regarding claim 10, Kuehnel  fails to disclose to discover the first wireless communication device by transmission/reception of one of a Probe Request or a Probe Response specified in an IEEE (Institute of Electrical and Electronics Engineers) 802.11 specification, and wherein one of the Probe Request or the Probe Response comprises information which indicates an associated application.
Bradley discloses to discover the first device by transmission/reception of one of a Probe Request or a Probe Response specified in an IEEE (Institute of Electrical and Electronics Engineers) 802.11 specification, (See ¶0081, vendor specific IE which is either broadcast for passive reception, or actively sent responsive to a probe.) and wherein one of the Probe Request or the Probe Response comprises information which indicates an associated specific application. (See ¶0081, vendor specific IE which is either broadcast for passive reception, or actively sent responsive to a probe; See ¶0143, probe request can include information elements which has the application-specific identifiers and vendor information)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Kuehnel include the transmit a IEEE frame which indicates the vendor. The motivation to combine is to efficiently reduce the number of required actions for all parties involved in such access requests, and may further reduce the number of parties required (See ¶0037).
Claims 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuehnel in view of Bradley et al. (Pub. No. US 2011/0211219 A1) and further in view of (Summaki et al. (Pub. No. US 2011/0275316 A1; hereinafter Summaki).
Regarding claim 5, Kuehnel fails to disclose transmit a request frame as the vendor specific action frame, the request frame comprises a vendor specific Information Element and wherein the vendor specific Information Element includes information identifying the first application
	Bradley discloses to transmit a request frame as the vendor specific action frame, the request frame comprises a vendor specific Information Element, (See ¶0080, IEEE 802.11 standard also provides a vendor specific TLV; See ¶0143, action frame can include information elements which has the application-specific identifiers and vendor information) and wherein the vendor specific Information Element includes information identifying the first application (See ¶0080, IEEE 802.11 standard also provides a vendor specific TLV; See ¶0143, action frame can include information elements which has the application-specific identifiers and vendor information)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Kuehnel include the transmit a IEEE frame which indicates the vendor. The motivation to combine is to efficiently reduce the number 
of required actions for all parties involved in such access requests, and may further reduce the number of parties required (See ¶0037).
However, Kuehnel in view of Bradley fails to disclose information to specify a role of the wireless communication device when executing the first application
Summaki to disclose information to specify a role of the wireless communication device when executing the first application (See ¶0072, request message format with additional WLAN parameters for role determination in the carrier data NDEF record)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Kuehnel and Bradley include request message indicates a role of the wireless device. The motivation to combine is to efficiently use out-of-band device to device setup between device (See ¶0049).
Regarding claim 6, Kuehnel fails to the circuitry is further configured to transmit a response frame as the vendor specific action frame, the response frame comprising a vendor specific Information Element, and wherein the vendor specific Information Element including information identifying the first application and information to specify a role of the wireless communication device when executing the first application
Bradley discloses transmits a response frame as the vendor specific action frame, the response frame comprising a vendor specific Information Element, (See ¶0080, IEEE 802.11 standard also provides a vendor specific TLV; See ¶0143, action frame can include information elements which has the application-specific identifiers and vendor information) and wherein the vendor specific Information Element including information identifying the first application (See ¶0080, IEEE 802.11 standard also provides a vendor specific TLV; See ¶0143, action frame can include information elements which has the application-specific identifiers and vendor information)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Kuehnel and Bradley include the transmit a IEEE frame which indicates the vendor. The motivation to combine is to efficiently reduce the number of required actions for all parties involved in such access requests, and may further reduce the number of parties required (See ¶0037).
However, Kuehnel and Bradley fails to disclose information to specify a role of the wireless communication device when executing the first application.
Summaki discloses information to specify a role of the wireless communication device when executing the first application (See ¶0009, received from the second device a message that includes a NDEF record to carry the parameters for role determination)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Kuehnel and Bradley include request message indicates a role of the wireless device. The motivation to combine is to efficiently use out-of-band device to device setup between device (See ¶0049).
Regarding claim 7, Kuehnel fails to disclose encapsulate an association request frame body into the vendor specific action frame, and transmit the vendor specific action frame, wherein the association request frame body comprises a vendor specific Information Element, and the vendor specific information element includes information identifying the first application to be started and information to specify a role of the wireless device when executing the first application.
Bradley disclose the computer-executable instructions are further configured to cause the processor to: encapsulate an association request frame body into the vendor specific action frame, (See ¶0080, IEEE 802.11 standard also provides a vendor specific TLV; See ¶0088, the vendor data may formatted as a vendor-specific TLV; See ¶0143, action frame can include information elements which has the application-specific identifiers and vendor information) and transmit the vendor specific action frame, (See ¶0139, transmit the action frames) and wherein the association request frame body comprises a vendor specific Information Element, and the vendor specific information includes information identifying the first application to be started (See ¶0080, IEEE 802.11 standard also provides a vendor specific TLV; See ¶0143, action frame can include information elements which has the application-specific identifiers and vendor information) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Kuehnel include the transmit a IEEE frame which indicates the vendor. The motivation to combine is to efficiently reduce the number 
of required actions for all parties involved in such access requests, and may further reduce the number of parties required (See ¶0037).
However, Duursma in view of Previdi and Bradley fails to disclose information to specify a role of the wireless communication device when executing the first application.
Summaki to disclose information to specify a role of the wireless communication device when executing the first application (See ¶0072, request message format with additional WLAN parameters for role determination in the carrier data NDEF record)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Kuehnel and Bradley include request message indicates a role of the wireless device. The motivation to combine is to efficiently use out-of-band device to device setup between device (See ¶0049).
Regarding claim 8, Duursma in view of Previdi fails to disclose encapsulate an association response frame body into the vendor specific action frame; and transmit the vendor specific action frame, wherein the association response frame body comprises a vendor specific Information Element and the vendor specific information identifying the first application to be started 
Bradley disclose encapsulate an association response frame body into the vendor specific action frame; (See ¶0080, IEEE 802.11 standard also provides a vendor specific TLV; See ¶0088, the vendor data may formatted as a vendor-specific TLV; See ¶0143, action frame can include information elements which has the application-specific identifiers and vendor information) and transmit the vendor specific action frame,(See ¶0139, transmit action frames) wherein the association response frame body comprises a vendor specific Information Element and the vendor specific information includes information identifying the first application to start (See ¶0080, IEEE 802.11 standard also provides a vendor specific TLV; See ¶0141, can transmit association request/response messages; See ¶0143, action frame can include information elements which has the application-specific identifiers and vendor information)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Kuehnel include the transmit a IEEE frame which indicates the vendor. The motivation to combine is to efficiently reduce the number 
of required actions for all parties involved in such access requests, and may further reduce the number of parties required (See ¶0037).
However, Kuehnel and Bradley fails to disclose information to specify a role of the wireless device when executing the first application.
Summaki discloses information to specify a role of the wireless device when executing the first application. (See ¶0009, received from the second device a message that includes a NDEF record to carry the parameters for role determination)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Kuehnel and Bradley include request message indicates a role of the wireless device. The motivation to combine is to efficiently use out-of-band device to device setup between device (See ¶0049).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuehnel in view of Rippy et al. (Pub. No. US 2006/0174120 A1; hereinafter Rippy).
Regarding claim 9, Kuehnel fails to disclose configured to transmit an encrypted frame as the frame. 
Rippy disclose configured to transmit an encrypted frame as the frame. (See ¶0025, the private key is unique to the user and may be used to encrypt all data transmissions)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Kuehnel to include all communication in P2P communication is encrypted. The motivation to combine is to efficiently make secure transmission in p2p applications (See ¶0017). 
Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuehnel in view of Montemurro et al. (Pub. No. US 2013/0229944 A1).
Regarding claim 11, Kuehnel fails to disclose the wireless communication device is compliant with an IEEE (Institute of Electrical and Electronics Engineers) 802.11 specification to enable P2P (Peer to Peer) connections.
Montemurro discloses the wireless communication device is compliant with an IEEE (Institute of Electrical and Electronics Engineers) 802.11 specification to enable P2P (Peer to Peer) connections.(See ¶0004, device communicate using peer-to-peer communication techniques in accordance with the wifi peer-to-peer technical specification)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Kuehnel to include the devices can communicate using p2p. The motivation to combine is efficiently communicate data via the wi-fi wireless network connection for the service associated with the application (See ¶0129).
Regarding claim 12, Kuehnel fails to discloses the wireless communication device is a mobile phone.
Montemurro discloses the wireless communication device is a mobile phone. (See ¶0030, wireless device 201 is a communication device and, more particularly, is a mobile communication device having data and voice communication capabilities, and configured to communicate with other computer systems (e.g. via the Internet).)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Kuehnel. The motivation to combine is efficiently communicate data via the wi-fi wireless network connection for the service associated with the application (See ¶0129).
Regarding claim 13, Kuehnel fails to disclose the wireless communication device is further configured to execute Wi-Fi certified Miracast as a source device.
Montemurro disclose the wireless communication device is further configured to execute Wi-Fi certified Miracast as a source device. (See ¶ 0004, certified as a “wi-fi direct” device; See ¶0076, the wireless device may establish a wi-fi P2P wireless connection with a display device which includes a wireless transceiver; interpreted that miracast is standard for wireless connection from devices to displays)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Kuehnel to include wi-fi certified miracast. The motivation to combine is efficiently communicate data via the wi-fi wireless network connection for the service associated with the application (See ¶0129).
Claims 14 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuehnel in view of Duursma et al.  (Pub. No. US 2002/0103884 A1; hereinafter Duursma)
Regarding claims 14 and 19, Kuehnel discloses a wireless communication device, comprising: : circuitry (See ¶0080, instructions may be embodied as any type of computer code (e.g., software or microcode) that can be employed to program a processor) configured to establish a wireless connection with a first wireless communication device; (See ¶0033, Once the second device receives the association request, it may respond with an association response message that indicates agreement on the connection parameters and acceptance of the connection. The connection may be considered as established once the first device receives the association response message; See ¶0006, the user's computer may establish a connection with the network and/or a particular device (such as a printer) to obtain the desired services) receive, from the first wireless communication device, a frame indicating that a first application is associated with the wireless communication device (See ¶0033, The association request may contain information about the parameters of the connection that is to be established. Once the second device receives the association request, it may respond with an association response message that indicates agreement on the connection parameters and acceptance of the connection; See ¶0038 the response message sent by printer 104 may include information about the printing services provided by printer 104; See ¶0072, Upon match, the IM driver 606 may return the probe response containing the corresponding full service IE that matches the service IE previously registered by one of the applications/services)
	However, Kuehnel fails to disclose receive content data from the first wireless communication device based on an execution of the first application
Duursma discloses receive content data from the first wireless communication device based on an execution of the first application; (See ¶0047, The client node 10 and server 32 establish a connection (arrows 53 and 54) by which the client node 10 requests execution of the Program Neighborhood application 41. The server 32 can execute the application 41 and transfer the results (i.e., the graphical user interface) to the client node 10.) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify using the discovery signals to find devices to establish a connection disclosed by Kuehnel to include after establishing the connection the devices can execute the application and transfer the content to the client device. The motivation to combine is efficiently save resources on the client device by executing the application on the server (See ¶0077).
Regarding claim 20,  Kuehnel discloses a non-transitory computer-readable medium having stored thereon computer- executable instructions that, when executed by a wireless communication device, (See ¶0079, computer-readable messages embodied on one or more computer-readable media may define instructions, for example, as part of one or more programs that, as a result of being executed by a computer, instruct the computer to perform) cause the wireless communication device to execute method: establish a wireless connection with a first wireless communication device; (See ¶0033, Once the second device receives the association request, it may respond with an association response message that indicates agreement on the connection parameters and acceptance of the connection. The connection may be considered as established once the first device receives the association response message; See ¶0006, the user's computer may establish a connection with the network and/or a particular device (such as a printer) to obtain the desired services) receive, from the first wireless communication device, a frame indicating that a first application is associated with the wireless communication device (See ¶0033, The association request may contain information about the parameters of the connection that is to be established. Once the second device receives the association request, it may respond with an association response message that indicates agreement on the connection parameters and acceptance of the connection; See ¶0038 the response message sent by printer 104 may include information about the printing services provided by printer 104; See ¶0072, Upon match, the IM driver 606 may return the probe response containing the corresponding full service IE that matches the service IE previously registered by one of the applications/services)
	However, Kuehnel fails to disclose receive content data from the first wireless communication device based on an execution of the first application
Duursma discloses receive content data from the first wireless communication device based on an execution of the first application; (See ¶0047, The client node 10 and server 32 establish a connection (arrows 53 and 54) by which the client node 10 requests execution of the Program Neighborhood application 41. The server 32 can execute the application 41 and transfer the results (i.e., the graphical user interface) to the client node 10.) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify using the discovery signals to find devices to establish a connection disclosed by Kuehnel to include after establishing the connection the devices can execute the application and transfer the content to the client device. The motivation to combine is efficiently save resources on the client device by executing the application on the server (See ¶0077).
Claims 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuehnel in view of Duursma and, further in view of Montemurro et al. (Pub. No. US 2013/0229944 A1).
Regarding claim 15, Kuehnel in view of Duursma fails to the wireless communication device is a Television (TV)
Montemurro discloses the wireless communication device is a Television (TV). (See ¶0076, the wireless device may establish a wi-fi P2P wireless connection with a display device which includes a wireless transceiver; interpreted that display device is a television)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Kuehnel in view of Duursma. The motivation to combine is efficiently communicate data via the wi-fi wireless network connection for the service associated with the application (See ¶0129).
Regarding claim 16, Kuehnel in view of Duursma fails disclose the wireless communication device is further configured to execute Wi-Fi certified Miracast as a sink device.
Montemurro discloses the wireless communication device is further configured to execute Wi-Fi certified Miracast as a sink device. (See ¶ 0004, certified as a “wi-fi direct” device; See ¶0076, the wireless device may establish a wi-fi P2P wireless connection with a display device which includes a wireless transceiver; interpreted that miracast is standard for wireless connection from devices to displays; interpreted that miracast is standard for wireless connection from devices to displays)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Kuehnel in view of Duursma. The motivation to combine is efficiently communicate data via the wi-fi wireless network connection for the service associated with the application (See ¶0129).
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuehnel in view of Jung et al. (Pub. No. US 2012/0134349 A1; hereinafter Jung).
Regarding claim 21, Kuehnel fails to disclose the frame is transmitted by the first wireless communication device based on a selection received via an application designating screen displayed by the first wireless communication device.
Jung discloses the frame is transmitted by the first wireless communication device based on a selection received via an application designating screen displayed by the first wireless communication device. (See ¶0038, The discovery mode configuration module 131 provides a menu screen on which one of the normal P2P device discovery mode and the modified P2P device discovery mode is selected and, if the user selects one of the device discovery modes, configures the device with the selected P2P device discovery mode; See ¶0036, The input unit 120 generates a device discovery start command signal in response to a user input. The input unit 120 can generate a normal P2P discovery mode start command signal and a modified P2P device discovery mode start command signal)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed Kuehnel  to include selection from a display. The motivation to combine is Wi-Fi P2P technology also supports 802.11n so as to improve throughput as compared to the ad-hoc networking (See ¶0006).
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuehnel in view of Verma et al. (Pub. No. US 2011/0149806 A1; hereinafter Verma).
Regarding claim 22, Kuehnel fails disclose the direct wireless connection includes a link layer connection between the wireless communication device and the first wireless communication device.
Verma discloses the direct wireless connection includes a link layer connection between the wireless communication device and the first wireless communication device. (Figure 1, See ¶0056, a layer 2 secure connection to the second WFD device may be selectively established only if the second WFD device is a device satisfying demands of a user)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method disclosed by Kuehnel to include direct connection between the wireless devices is a link layer connection. The motivation to combine is discovery of services that may be supported by a device in a layer 2 pre-association stage can improve energy efficiency and a user experience.
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuehnel in view of Duursma and, further in view of Jung et al. (Pub. No. US 2012/0134349 A1; hereinafter Jung).
Regarding claim 23, Kuehnel in view of Duursma fails to disclose the frame is transmitted by the first wireless communication device based on a selection received via an application designating screen displayed by the first wireless communication device.
Jung discloses the frame is transmitted by the first wireless communication device based on a selection received via an application designating screen displayed by the first wireless communication device. (See ¶0038, The discovery mode configuration module 131 provides a menu screen on which one of the normal P2P device discovery mode and the modified P2P device discovery mode is selected and, if the user selects one of the device discovery modes, configures the device with the selected P2P device discovery mode; See ¶0036, The input unit 120 generates a device discovery start command signal in response to a user input. The input unit 120 can generate a normal P2P discovery mode start command signal and a modified P2P device discovery mode start command signal)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed Kuehnel in view of Duursma to include selection from a display. The motivation to combine is Wi-Fi P2P technology also supports 802.11n so as to improve throughput as compared to the ad-hoc networking (See ¶0006).
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuehnel in view of Duursma and, further in view of Verma et al. (Pub. No. US 2011/0149806 A1; hereinafter Verma).
Regarding claim 24, Kuehnel in view of Duursma fails disclose the direct wireless connection includes a link layer connection between the wireless communication device and the first wireless communication device.
Verma discloses the direct wireless connection includes a link layer connection between the wireless communication device and the first wireless communication device. (Figure 1, See ¶0056, a layer 2 secure connection to the second WFD device may be selectively established only if the second WFD device is a device satisfying demands of a user)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify disclosed by Kuehnel in view of Duursma to include direct connection between the wireless devices is a link layer connection. The motivation to combine is discovery of services that may be supported by a device in a layer 2 pre-association stage can improve energy efficiency and a user experience.
Response to Arguments
Applicant’s arguments with respect toward claim(s) 1, 14 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kumar et al. (Pub. No. US 2016/0066353 A1)- he predefined message may be probe request/response, provisional discovery request/response, vendor specific action frames or other messages transmitted between node 115-1 and another node in the network. In some examples, the notification manager 515 may also be configured to transmit characteristics and capabilities of node 115-1 to other nodes in the network. The node characteristics may include user-defined device name, device type (e.g., cellular phone, laptop computer, television, or printer), supported WPS configuration methods (e.g., PBC, or PIN), supported operating channels and/or dynamic WPS switching capabilities.
Kolekar et al. (Pub. No. US 2018/0192232 A1)- may provide for technology that uses a wireless display docking over an infrastructure network by receiving, via a WiFi link, information associate with an infrastructure discovery of a receiver, using the information to discover the receiver via an infrastructure network i link, forming a connection with the receiver via the infrastructure network link, and streaming content to the receiver via the connection. In addition, receiver technology may emit a beacon signal via a WiFi link, form a connection with a client device via an infrastructure network link, and receive streamed content from the client device via the infrastructure network link.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472